Exhibit 10.8

CLOSING MEMORANDUM

This Closing Memorandum, dated February 1, 2007, entered into between
International Paper Investments (Holland) B.V., a company organized under the
laws of the Netherlands, with head offices at Rokin 55, 1012 KK, in the city of
Amsterdam, enrolled with the Legal Entities Taxpayers’ Registry (CNPJ/MF) under
No 05.501.662/0001-69, herein represented in accordance with its corporate
documents (“IP”) and Votorantim Celulose e Papel S.A., a company (sociedade por
ações) organized under the laws of the Federative Republic of Brazil, with head
offices in the City of São Paulo, State of São Paulo, at Al. Santos, 1357, 6th
floor, enrolled with the Legal Entities Taxpayers’ Registry (CNPJ/MF) under
No. 60.643.228/0001-21, herein represented in accordance with its bylaws
(“VCP”), refers to the Exchange Agreement, dated September 19, 2006, entered
into by IP and VCP (“Agreement”), and sets forth the acknowledgements and
waivers of the Parties in connection with the Closing conditions thereunder and
confirms that the actions required for the Closing of the transaction
contemplated in the Agreement have occurred.

1. Preamble

1.1. Except as specifically provided for hereunder, capitalized terms have the
same meaning ascribed to them in the Agreement.

1.2. In the event of discrepancies between the provisions of the Agreement and
the provisions of this Closing Memorandum, the provisions of this Closing
Memorandum shall prevail and supersede any prior understanding between the
Parties, whether orally or in writing, in connection with the matters addressed
in this Closing Memorandum.

2. Representation and Warranties

2.1. IP confirms that the representations and warranties of IP set forth in
Article 4 of the Agreement remain valid and in full force in all its materials
aspects on the date hereof.

2.2. VCP confirms that the representations and warranties of VCP set forth in
Article 5 of the Agreement remain valid and in full force in all its materials
aspects on the date hereof.

3. Conditions to Closing

3.1. Subject to the specific waivers provided for hereunder, VCP acknowledges
that all the conditions to Closing to be fulfilled by IP under Section 8.01 of
the Agreement have been fulfilled, including, but not limited to, the delivery,
by IP, on or prior to the date hereof, of the unaudited financial statements of
Chamflora, as of December 31, 2006, hereto attached as Schedule 3.1.



--------------------------------------------------------------------------------

3.2. Subject to the specific waivers provided for hereunder, IP acknowledges
that all the conditions to Closing to be fulfilled by VCP under Section 8.02 of
the Agreement have been fulfilled, including, but not limited to, the delivery,
by VCP, on or prior to the date hereof, of (a) the list of the employees of
Chamflora who shall remain in their positions after the Closing, hereto attached
as Schedule 3.2(a), and (b) the pro forma unaudited balance sheet of VCP, as of
January 1, 2007, hereto attached as Schedule 3.2(b), which was the basis for the
drop down of the LA Assets to the LA Company.

3.3. Within 10 (ten) Business Days from the date hereof, (i) IP shall deliver to
VCP the unaudited balance sheet of Chamflora as of January 31, 2007; and
(ii) VCP shall deliver to IP the unaudited balance sheet of the LA Company as of
January 31, 2007. Each of IP and VCP agrees to provide to each other, during the
75 days following the date hereof, full access to their management, as well as
to documents and information relating to Chamflora and LA Company, respectively,
to the extent such documents and information are in the possession of either
party or its Affiliates or personnel, for purposes of assisting an independent
auditor to be hired by each of IP and/or VCP, as the case may be, to conduct an
audit of the above mentioned balance sheets, at the sole expense of the
interested party. In the event any such audit identifies breaches in obligations
of the Parties pursuant to the Agreement, then Losses resulting from such
breaches shall be subject to the existing indemnification provisions of Sections
9.01 to 9.07 of the Agreement. The provisions of this Section 3.3 shall not
affect or amend in manner the rights and obligations of the Parties described in
Section 9.09 of the Agreement.

 

  4. IP Waivers

Notwithstanding VCP’s representations, warranties and covenants under the
Agreement, IP hereby acknowledges the following issues faced by VCP in regard to
certain of its obligations to be fulfilled prior to the Closing under the
Agreement and, pursuant to Section 12.04(b) of the Agreement, hereby waives the
fulfillment of such obligations pursuant to the following terms and conditions:

4.1 Ownership Registration of LA Establishment Real Estate Properties to be
transferred to the LA Company.

(a) For the Closing, the LA Company should have been the lawful owner of the LA
Establishment, including real estate properties. The registration of the
transfer deed of the real estate properties listed in Schedule 4.1(a) hereto
attached (the “LA Non-registered Real Estate Properties”) in the Real Estate
Registry, a formality necessary to vest the LA Company with full ownership
rights over the LA Non-registered Real Estate Properties, depends on:

(i) the georeferencing (georeferenciamento) of the properties, which must be
approved by the Instituto Nacional de Colonização e Reforma Agrária (“INCRA”);

 

2



--------------------------------------------------------------------------------

(ii) the update of the title chain of certain real estate properties acquired by
VCP over time, still in the name of the prior owners;

(iii) the obtaining by VCP of a debt clearance certificate from the Receita
Federal.

(b) VCP undertakes, as promptly as practicable, to take any required measures to
register the ownership of the LA Non-registered Real Estate Properties in the
name of LA Company, including the georeferencing (georeferenciamento) and the
updating of the title chain, at its own cost and expense, to cause the
registration of the transfer of the LA Non-registered Real Estate Properties
before the applicable Public Register, including to update the real estate
records of such LA Non-registered Real Estate Properties. VCP shall inform IP on
the development of such registration process on a quarterly basis. IP shall
cooperate with VCP, including by providing VCP with the necessary powers of
attorney to take the required measures to cause the registration of the LA
Non-registered Real Estate Properties. Additionally, VCP shall not permit any
Lien to be imposed on any of the LA Non-registered Real Estate Properties, other
than Liens created by operation of law (reserva legal and área de preservação
permanente) and in the event that a Lien, other than Liens created by operation
of law (reserva legal and área de preservação permanente), is imposed on any of
the LA Non-registered Real Estate Properties, VCP shall take all required
actions to as promptly as practicable release such Lien and shall hold IP
harmless from any Losses arising from such Lien.

(c) IP acknowledges that VCP undertook to transfer to a third party a portion of
certain real estate properties which have been contributed by VCP to LA Company.
Such portion of lands (the “Third-Party’s Lands”) correspond to the following
areas: (i) 33.5 hectares of the real estate property enrolled with the Real
Estate Registry of São Simão under record No. 445 (Santa Filomena Farm);
(ii) 52.65 hectares of the real estate property enrolled with the Real Estate
Registry of São Simão under record No. 4332 (Águas Claras Farm); and (iii) 39.69
hectares of the real estate property enrolled with the Real Estate Registry of
São Simão under record No. 1531 (Floresta dos Trinta Farm). Accordingly, IP
hereby agrees to cooperate and cause LA Company to cooperate with VCP in
carrying out such transfer and give access and possession of the Third-Party’s
Lands to the person indicated by VCP until such transfer actually takes place.
Such ownership transfers, including all required registrations and related
procedures, shall be carried out by VCP, at its own costs, without any
consideration from transferee or VCP to LA Company.

 

3



--------------------------------------------------------------------------------

4.2 Liens over LA Establishment Real Estate Properties transferred to the LA
Company - Release of Mortgages granted to BNDES

(a) VCP had two financing agreements with BNDES under which the mortgages listed
in Schedule 4.2(a) hereto attached (the “BNDES Mortgages”) were granted by VCP
as guaranties. Such agreements expired on July 15, 1993 and April 12, 1994 and
were paid in full by VCP but the respective BNDES Mortgages have not been
released yet.

(b) VCP represents and warrants to IP that the financing agreements described in
Section 4.2(a) above were paid in full and the debt secured by the BNDES
Mortgages is extinguished.

(c) VCP undertakes to release the BNDES Mortgages by registering such release
with the applicable Real Estate Registry(ies) within 180 (one hundred and
eighty) days from the Closing Date, at its own cost and expense.

4.3. Transfer of Litigation to LA Celulose e Papel Ltda.

(a) The Parties acknowledge that, in accordance with the provisions of the
Agreement, the claims, actions, suits, investigations or proceedings involving
the LA Establishment, listed in Schedule 5.11 of the Agreement (“LA
Litigation”), should have been transferred to the LA Company, together with the
related accounting provisions and judicial deposits listed in Schedule 5.11 of
the Agreement. Since such transfer was not implemented, the Parties have agreed
that the rules set forth below shall apply to the LA Litigation.

(b) Schedule 4.3(a) of this Closing Memorandum contains the percentage
allocation to the LA Establishment vis-à-vis VCP taken as whole (“Percentage
Allocation”) and the methodology for such allocation with respect to VCP’s
corporate tax litigation related to the LA Establishment (“VCP’s Corporate Tax
Litigation”) which is part of the LA Litigation.

(c) IP’s exposure under LA Litigation shall be calculated as follows:

IP’s Exposure = (amount of the claim after unappealable decision or final
settlement minus amount of accounting provision, if any) multiplied by
Percentage Allocation

(c.1) For purposes of the calculation of IP’s Exposure under the labor and civil
claims of the LA Litigation solely related to the LA Establishment, the
Percentage Allocation shall be 100% and the amount of accounting provisions
shall be R$7.7 million.

(c.2) Within 90 (ninety) days from the Closing Date, an independent auditing
firm and/or law firm jointly selected by VCP and IP (“Auditor”) shall conduct a
legal and accounting audit in order to confirm the Percentage Allocation and the
methodology for such allocation described in Schedule 4.3(a). IP’s Exposure
shall be the Percentage

 

4



--------------------------------------------------------------------------------

Allocation adjusted in accordance with the results of the legal and accounting
audit referred to in this Section 4.3(c.2), but in all cases shall be compounded
but limited to a 10% increase in the original Percentage Allocation. The costs
of the Auditor shall be equally borne by IP and VCP.

(c.3) VCP agrees to disclose to the Auditor any and all necessary accounting,
management and legal information related to the VCP’s Corporate Tax Litigation
to enable the Auditor to conduct the audit referred to in Section 4.3(c.2),
including access to the top level management of VCP and the law firms
responsible for the conduction of the VCP’s Corporate Tax Litigation.

(d) IP’s payment obligation under a LA Litigation in the event of an unfavorable
final decision or final settlement is (i) the amount of IP’s Exposure calculated
pursuant to the formula described in Section 4.3(c) plus (ii) the Percentage
Allocation of the court costs and attorneys’ fees and expenses (custas,
sucumbência e honorários e despesas de advogados). IP agrees to provide VCP with
the required funds within 3 (three) Business Days from the receipt of a written
request by VCP accompanied by a full copy of the unappealable decision or final
settlement.

(e) IP shall also benefit from any favorable decision under the LA Litigation
according to the same pro rata allocation methodology described in
Section 4.3(c) above. VCP shall only transfer to IP IP’s portion of the proceeds
of a LA Litigation with a final favorable decision to VCP after VCP has
definitively received such amount. When transferring IP’s portion of the
proceeds, VCP shall only discount the Percentage Allocation of the court costs
and attorneys’ fees and expenses (custas, honorários e despesas de advogados).

(f) As to the management of VCP’s Corporate Tax Litigation, the Parties agree
that VCP shall continue to be responsible for the conduct of the defense and for
taking any other actions during the course of the claim, but shall not change
the legal strategy, change the law firm responsible for any of VCP’s Corporate
Tax Litigation, take any material decision or make any settlement agreement
without IP’s prior written consent. IP is entitled to, at any time, engage its
own law firm to participate in the conduct of the claim, at its own cost and
expense. VCP shall inform IP of the status of VCP’s Corporate Tax Litigation on
a quarterly basis or in the event of any material event and shall provide IP
with direct access to the law firms responsible for the conduction of VCP’s
Corporate Tax Litigation.

(h) As to the management of the claims of the LA Litigation other than VCP’s
Corporate Tax Litigation (“Other Litigation”), the Parties agree that IP shall
be responsible for the conduct of the defense and for taking any other actions
during the course of the claim, but shall not change the legal strategy, change
the law firm responsible for any of the Other Litigation, take any material
decision or make any settlement agreement without VCP’s prior written consent.
VCP shall fully cooperate with IP by providing IP and/or IP’s designees with the
necessary powers of attorney, documents and information as may be

 

5



--------------------------------------------------------------------------------

reasonably necessary to conduct the defense of Other Litigation. IP shall inform
VCP of the status of Other Litigation on a quarterly basis or in the event of
any material event and shall provide VCP with direct access to the law firms
responsible for the conduction of Other Litigation.

(j) With respect to the claims under the Other Litigation, VCP agrees to
transfer to IP copies of all records, documents and/or information related to
such litigation in order to enable IP to properly defend in such litigation.

4.4. Operation License and Other Licenses

(a) IP acknowledges that VCP has filed a request to amend its operating license
(“LO”) for the increase of the pulp production to 410,000 tons/year with DAIA -
Departamento de Avaliação de Impacto Ambiental and CETESB - Companhia de
Tecnologia de Saneamento Ambiental. Pursuant to the Agreement, VCP should have
transferred the LO to the LA Company until the Closing, but VCP understands that
such application for transfer the LO to the LA Company might delay and/or
jeopardize the issuance of the LO which is already to be issued in the name of
VCP.

(b) IP has agreed with the strategy of waiting until the LO is issued to VCP and
then applying for the transfer to the LA Company, provided that such strategy
does not mitigate, in any event, (i) VCP’s obligations to request and obtain the
LO pursuant to Section 6.06 of the Agreement and (ii) VCP’s indemnification
obligation under Section 9.08 of the Agreement.

(c) VCP has filed the required licenses and permits applications to have all the
licenses and permits related to the LA Establishment transferred to the LA
Company, some of which have not been issued to this date. VCP shall continue the
process to obtain and/or transfer all the required licenses and permits to the
LA Company and shall hold IP harmless from any Losses resulting from the lack of
such required licenses and permits without being subject to any limitation set
forth in Article IX of the Agreement.

4.5. LA Company Branches

VCP undertakes to take any required measures, at its own cost and expense, to
continue and complete, within 10 (ten) days from the Closing Date (except for
the branches located in the State of Minas Gerais, which shall be allowed a
period of 30 (thirty) days from the Closing Date), the process of opening 18
(eighteen) forest branches of the LA Company with the Federal and State tax
authorities and shall hold IP harmless from any Losses resulting therefrom. IP
shall cooperate with VCP, including by providing VCP with the necessary powers
of attorney to take the required measures to complete the opening of the
branches with the Federal and State tax authorities.

 

6



--------------------------------------------------------------------------------

5. VCP Waivers

Notwithstanding IP’s representations, warranties and covenants under the
Agreement, VCP hereby acknowledges the following issues faced by IP in regards
to certain of its obligations to be fulfilled prior to the Closing under the
Agreement and, pursuant to Section 12.04 of the Agreement, hereby waives the
fulfillment of such obligations pursuant to the following terms and conditions:

5.1 Ownership Registration of Certain Real Estate Properties transferred to
Chamflora.

(a) For the Closing, Chamflora should have been the lawful owner of the
Chamflora Assets, including real estate properties. The registration of the
transfer deed of the real estate properties listed in Schedule 5.1(a) hereto
attached (the “Chamflora’s Non-registered Real Estate Properties”) in the Real
Estate Registry, a formality necessary to vest Chamflora with full ownership
rights over the Chamflora’s Non-registered Real Estate Properties, depends on
the georeferencing (georeferenciamento) of the properties, which must be
approved by INCRA.

(b) IP undertakes, as promptly as practicable, to take any required measures to
register the ownership of the Chamflora’s Non-registered Real Estate Properties
in the name of Chamflora, including georeferencing (georeferenciamento), at its
own cost and expense, to cause the registration of the transfer of the
Chamflora’s Non-registered Real Estate Properties before the applicable Public
Register, including to update the real estate records of such Chamflora’s
Non-registered Real Estate Properties. IP shall inform VCP on the development of
such registration process on a quarterly basis. VCP shall cooperate with IP,
including by providing IP with the necessary powers of attorney to take the
required measures to cause the registration of the Chamflora’s Non-registered
Real Estate Properties. Additionally, IP shall not permit any Lien to be imposed
on any of the Chamflora’s Non-registered Real Estate Properties, other than
Liens created by operation of law (reserva legal and área de preservação
permanente) and in the event that a Lien, other than Liens created by operation
of law (reserva legal and área de preservação permanente), is imposed on any of
the Chamflora’s Non-registered Real Estate Properties, IP shall take all
required actions to as promptly as practicable release such Lien and shall hold
VCP harmless from any Losses arising from such Lien.

5.2 Environmental Licensing.

(a) IP has been able to obtain the required environmental authorizations for
plantation and/or cutting of isolated native trees for all the Forests, except
for the authorizations for (i) the São Domingos Farm, due to the lack of an
environmental impact study (“EIA-RIMA”); (ii) the Esperança Farm, due to
liabilities of IP’s counterpart in the partnership agreement with the applicable
environmental authority; (iii) the Santa Felicidade Farm, due to liabilities of
IP’s counterpart in the partnership agreement with the

 

7



--------------------------------------------------------------------------------

applicable environmental authority; and (iv) the Carcará Farm, which is a
partnership entered into by Chamflora in the ordinary course of business on Oct.
10, 2006 and the environmental process is consistent with its current stage.

(b) The Parties agree that Chamflora shall conduct the EIA-RIMA for the São
Domingos Farm in order to comply with the environmental authorities’
requirements to issue the authorization for plantation and/or cutting of
isolated native trees. VCP shall be responsible for causing Chamflora to conduct
such study and IP will provide any reasonably required assistance, in addition
to bearing the costs of such EIA-RIMA.

(c) After the counterparts of IP in the São Domingos Farm partnership agreement
and the Esperança Farm partnership agreement have settled their liabilities with
the environmental authority, Chamflora shall take the required actions to obtain
the authorization for plantation and/or cutting of isolated native trees. VCP
shall be responsible for causing Chamflora to take such actions and IP will
provide any reasonably required assistance, in addition to bearing the costs of
such environmental licensing process, and shall hold VCP harmless from any
Losses resulting therefrom.

(d) VCP acknowledges that Chamflora entered into purchase agreements for the
Cobra Farm, Duas Marias Farm, Pioneiros I Farm and Pioneiros II Farm at VCP’s
request. VCP agrees that VCP and Chamflora shall be responsible for all costs,
expenses and actions necessary to obtain the required authorization for planting
and/or cutting of isolated native trees and any other permit that is or becomes
necessary.

6. Closing

6.1. The Parties declare that, having fulfilled the conditions to Closing set
forth in the Agreement, each of VCP and IP has taken, on the date hereof (the
“Closing Date”), the actions required for the Closing of the transaction
contemplated in the Agreement, as follows:

 

  (a) Execution of the Amendment to the Articles of Association of Chamflora: IP
and VCP have signed the Amendment to the Articles of Association of Chamflora
providing for the transfer of the Chamflora Quotas to VCP, the election of new
officers appointed by VCP, the change of the company’s name to VCP—MS Celulose
Sul Mato-Grossense Ltda., in addition to other matters;

 

  (b) Execution of the Amendment to the Articles of Association of the LA
Company: IP and VCP have signed the Amendment to the Articles of Association of
the LA Company providing for the transfer of the LA Company Quotas to IP, the
election of new officers appointed by IP, in addition to other matters;

 

8



--------------------------------------------------------------------------------

  (c) Chamflora’s Debt Clearance Certificates: IP has delivered to VCP, with
respect to Chamflora, each as valid as of the Closing Date, the Clearance
Certificate of Federal Taxes and Contributions and the Overdue Taxes Clearance
Certificate issued jointly by the Federal Revenue Office and the Office of
Attorney General of the National Treasury (Certidão de Quitação de Tributos e
Contribuições Federais e de Dívida Ativa), the Debt Clearance Certificate issued
by the National Institute of Social Security (Certidão Negativa de Débito do
Instituto Nacional de Seguridade Social—INSS) and the Certificate of Good
Standing towards the Employment Guarantee Fund (Certidão de Regularidade de
Situação do Fundo de Garantia por Tempo de Serviço – FGTS);

 

  (d) LA Company’s Debt Clearance Certificates: VCP has delivered to IP with
respect to the LA Company, each as valid as of the Closing Date, the Clearance
Certificate of Federal Taxes and Contributions and the Overdue Taxes Clearance
Certificate issued jointly by the Federal Revenue Office and the Office of
Attorney General of the National Treasury (Certidão de Quitação de Tributos e
Contribuições Federais e de Dívida Ativa), the Debt Clearance Certificate issued
by the National Institute of Social Security (Certidão Negativa de Débito do
Instituto Nacional de Seguridade Social—INSS) and the Certificate of Good
Standing towards the Employment Guarantee Fund (Certidão de Regularidade de
Situação do Fundo de Garantia por Tempo de Serviço – FGTS);

 

  (e) Chamflora’s Officers Resignations: IP has delivered to VCP the resignation
letters, effective as of the Closing Date, of all of the officers of Chamflora;

 

  (f) LA Company’s Officer Resignation: VCP has delivered to IP the resignation,
effective as of the Closing Date, of the officer of the LA Company; and

 

  (g) Execution of the Wet Lap Pulp Supply Agreement: VCP and the LA Company
have signed the Wet Lap Pulp Supply Agreement, with the express consent of IP.

6.2. As a result of the Closing held on this date, VCP becomes the lawful owner
of 100% of the Chamflora Quotas, and IP becomes the lawful owner of 100% of the
LA Company Quotas.

 

9



--------------------------------------------------------------------------------

6.3. In addition to the actions listed in Section 6.1 above, the Parties also
execute on the date hereof the following documents:

 

  (a) Amendment to the Slush Pulp Agreement: the Parties agreed to postpone the
Pulp Mill Start-up Date, the IP Paper Machine Start-up Date and its
commissioning activities.

 

  (b) Amendment to the Utilities Agreement: the Parties agreed to amend certain
provisions of the Utilities Supply Agreement, including but not limited to,
revising certain specifications of the Utilities;

 

  (c) TSA LA Company: VCP and/or its affiliates shall render certain transition
services to LA Company.

 

  (d) TSA Chamflora: IP Brasil shall render certain transition services to
Chamflora.

7. Powers of Attorney and Bank Accounts

7.1. Schedule 7.1 hereto attached lists all bank accounts of Chamflora and all
the powers of attorney granted by Chamflora. IP represents and warrants
(i) that, other than the bank accounts and powers of attorney listed in Schedule
7.1 hereto attached, Chamflora has not opened any other bank account or granted
any other power of attorney; and (ii) that, except for the power of attorney
granted to individuals indicated by VCP to operate Chamflora’s bank accounts for
the 5-day period following the Closing, all the powers of attorney granted by
Chamflora have expired or have been terminated prior to the Closing.

7.2. Schedule 7.2 hereto attached lists all bank accounts of the LA Company and
all the powers of attorney granted by the LA Company. VCP represents and
warrants (i) that, other than the bank accounts and powers of attorney listed in
Schedule 7.2 hereto attached, the LA Company has not opened any other bank
account or granted any other power of attorney; and (ii) that, except for the
power of attorney granted to individuals indicated by IP to operate LA Company’s
bank accounts for the 5-day period following the Closing, all the powers of
attorney granted by LA Company have expired or have been terminated prior to the
Closing.

8. IP Paper Machine

8.1. VCP acknowledges that IP gave the Paper Machine Notice on October 30, 2006,
within the timeframe set forth in Section 2.04(a) of the Agreement, and as a
result thereof, the area where the IP Paper Machine (and the Option Paper
Machine, if applicable) shall be constructed by IP, described in Schedule 8.1
hereto attached, which revises and replaces Schedule 2.04(c) of the Agreement,
was transferred to IP and, with respect to the access roads, it was established
an easement (servidão de passagem), with the consent of VCP.

 

10



--------------------------------------------------------------------------------

8.2. The Parties agree that the areas of common use shown in the Schedule 8.1
are still subject to final adjustments with respect to the commercial common
area only, and 50% of both common areas ownership rights (fração ideal) shall be
transferred from Chamflora to International Paper do Brasil Ltda. (“IP Brasil”),
within 45 days as of the Closing Date, under a mutually agreed procedure, which
shall be consistent with the spirit of the Agreement.

8.2.1. The Parties shall take all actions and produce all documents required by
the relevant Real Estate Registry(ies) with jurisdiction over the common areas
in order to effect the intended transfer, but shall not be held liable for
delays caused by the issuance of requirements from the Real Estate Registry(ies)
which may prevent them from completing the transfer within the 45-day term
referred to in Section 8.2 above.

9. Project Mill Construction

VCP gives to IP full, complete, irrevocable and unconditional release of IP’s
obligations under Section 6.11 of the Agreement.

10. Transition Services

10.1. Immediately after the execution of this Closing Memorandum, on the date
hereof, VCP and the LA Company and Votorantim Investimentos Industriais S.A.
(“VID”) and the LA Company shall enter into Transition Services Agreements (the
“TSA LA Company”) for the rendering of transition services by VCP and VID and
vendors to the LA Company for the term and under the conditions set for in the
TSA LA Company; and IP Brasil and Chamflora shall enter into a Transition
Services Agreement (the “TSA Chamflora”) for the rendering of transition
services by IP to Chamflora for the term and under the conditions set for in the
TSA Chamflora.

10.2. Even though the Agreement established that the TSA LA Company would be
entered into for a term of 60 (days) subject to renewal upon mutual agreement,
VID agreed to provide Information Technology and payroll services under the
relevant TSA LA Company for longer terms. Accordingly, IP hereby acknowledges
that VCP shall not have any responsibility whatsoever for any service rendered
by VID to LA Company and that any responsibility of VID to LA Company shall be
duly regulated in the proper agreement(s) between LA Company and VID, as set
forth in the Schedules to the relevant TSA LA Company.

10.3. The Parties agree that, upon execution of the TSA LA Company and the TSA
Chamflora, the Parties obligations under Section 6.12 of the Agreement shall
have been complied with by both Parties.

 

11



--------------------------------------------------------------------------------

11. Delivery of Pending Schedules to the Agreement

11.1. IP declares that IP has received the schedules related to the LA
Establishment listed in Schedule 6.13(a) of the Agreement, within the timeframe
set forth therein.

12. Intellectual Property Rights and Biotechnology Property Rights

12.1. The Parties agree that the Intellectual Property Rights owned by Chamflora
and listed in Schedule 4.13 of the Agreement, which consist on 2 (two)
applications to register the trademark “Chamflora – Três Lagoas Agroflorestal”
(the “Trademark Applications”) that have not been granted so far because of the
trademark “Chamflora”, which is already duly registered by Chamflora Mogi Guaçu
Agroflorestal Ltda., should not be a part of the Chamflora Assets and,
therefore, shall not be transferred to VCP.

12.2. VCP agrees to cause Chamflora to withdraw the Trademark Applications and
not to use the trademark Chamflora—Três Lagoas Agroflorestal, or any other
trademark confusingly similar.

12.3. Schedule 12.3 hereto attached establishes the agreed terms and conditions
with respect to Biotechnology Property Rights. As set forth in such schedule,
the Parties have agreed that, instead of transferring each of the respective
Biotechnology Property Rights to the other Party (i) IP Brasil shall maintain
ownership rights over all Biotechnology Property Rights planted by Chamflora on
or prior to the Closing Date, whether protected before the applicable
governmental authority or not, and shall authorize VCP to use such Biotechnology
Property Rights in its own plantations; and (ii) VCP shall maintain ownership
rights over all Biotechnology Property Rights planted in the LA Establishment,
whether protected before the applicable governmental authority or not, and shall
authorize IP Brasil to use such Biotechnology Property Rights in its own
plantations.

12.4. The Parties agree to sign all the agreements necessary to implement their
agreements with respect to Biotechnology Property Rights, including, but not
limited to, the agreements to authorize the use of such Biotechnology Property
Rights by each of the Parties and the amendment to the free lease agreement
(contrato de comodato) for the area where LA Establishment’s research activities
will be located and conducted by VCP within 45 (forty five) days as of the
Closing Date, pursuant to Section 7.09 of the Agreement.

12.5. Except for the forest research laboratories and research nursery
activities of the LA Establishment, which shall continue to be operated by VCP
under a free lease for a period of 2 (two) years from the Closing Date, as
originally provided for in the Agreement, VCP and IP agree that their basic
agreement with respect to Biotechnology Property Rights is correctly reflected
in Schedule 12.3 and it supersedes any different agreement and/or understanding
reflected in the Agreement.

 

12



--------------------------------------------------------------------------------

13. Transfer of Guaranties

13.1. Schedule 13.1 attached to this Closing Memorandum lists all partnership
agreements (parcerias rurais) entered by and between Chamflora and the partners
indicated in such schedule and IP Brasil (the “Partnership Agreements”), to
which IP Brasil provides advance payment and secures payment obligation against
mortgages and/or pledged receivables (cédulas de crédito/produto rural) and
other securities granted by the partners (the “Securities”).

13.2. The Parties shall define, within 30 (thirty) days from the Closing Date, a
process to have all rights and obligations under the Partnership Agreements
fully transferred from IP Brasil to Chamflora in no less favorable terms for
Chamflora, including all the mortgages, pledged receivables (cédulas de crédito
rural), and all other Securities provided by the partners.

13.3. Without limiting the foregoing, the Parties agree that all rights, titles
and interests under the Partnership Agreements and respective Security
instruments shall inure to the exclusive benefit of VCP and Chamflora as from
the date hereof.

14. Labor Issues

14.1. IP acknowledges that VCP is making a payment under its profit sharing plan
for the LA Employees related to the month of January/2007, which is based on VCP
profit sharing collective agreement for the year 2006. VCP shall hold IP
harmless from any Losses that may arise from such payment, whether resulting
from the extension of the 2006 profit sharing collective agreement to the month
of January 2007 or otherwise. VCP recognizes that IP is not required to adopt
the same approach with regards to Chamflora.

14.2. IP also acknowledges that VCP has concluded the negotiations with the
forest employees union for the adjustment of the salaries from the period of
September 2006 to September 2007, but has not signed and/or registered the
collective bargaining agreement with the Ministry of Labor. Because VCP has not
signed and/or registered the collective bargaining agreement with the Ministry
of Labor, VCP agrees to hold IP harmless from any Losses that may arise from the
non-execution and/or non-registration of the collective bargaining agreement,
including, without limitation, any claim that the amount paid by VCP to its LA
Establishment forest employees as from September 2006 is a bonus and not part of
the employees salary.

14.3. IP hereby (i) acknowledges that the capital contribution carried out by
VCP in the LA Company on January 29, 2007 included R$940,876.84 for the
complementary pension fund of certain LA Employees and (ii) undertakes to as
soon as practicable transfer such funds to FUNSEJEM and to communicate its
intent to do so to these employees.

 

13



--------------------------------------------------------------------------------

14.4. After the amount corresponding to the 2007 profit sharing plan for the
Chamflora’s employees has been officially determined, IP shall, within 3 (three)
business days counted from the date Chamflora has notified IP in written,
reimburse to Chamflora the amount corresponding to the profit sharing plan for
the Chamflora’s employees related to the month of January/2007.

15. Fixed Price Commitments

VCP represents that there is no material fixed price agreements and/or
commitments, whether orally or in written form, with respect to the LA
Establishment, valid and effective after the Closing Date.

16. Argentina

Taking into consideration that (i) Brazil and Argentina, through their
respective Pulp and Paper National Associations, have a bilateral commercial
agreement which establishes export quotas for uncoated free sheet from Brazil to
Argentina; (ii) VCP and IP, according to the rules defined by BRACELPA, have
their respective export quotas already defined, which are based, among other
criteria, in the companies production capacity; (iii) 50% of VCP’s export quotas
is supplied by the production capacity of the LA Establishment; VCP agrees that
the amount indicated in (iii) above shall continue to be supplied by the
production capacity of the LA Establishment and therefore the related export
quotas shall be assumed by IP.

17. No Other Waivers or Amendments

All the other terms and conditions of the Agreement are hereby restated and
remain in full force and effect.

18. Indemnification

All the obligations, covenants, representations and warranties of each of the
Parties to this Closing Memorandum are also subject to the indemnification
provisions of Article 9 of the Agreement in case of breach of any such
obligation, covenant, representation or warrant by any of the Parties.

 

14



--------------------------------------------------------------------------------

19. Initials

The Parties authorize the following representatives to initial the pages and
schedules to this Closing Memorandum as follows:

 

On behalf of IP:         Initial: Richard A. O’Leary     /s/ Ricardo C.
Zangirolami     /s/ On behalf of VCP:         Initial: Sidney Catania     /s/

São Paulo, February 1, 2007.

 

/s/ JOSÉ LUCIANO DUARTE PENIDO    

/s/ VALDIR ROQUE

Votorantim Celulose e Papel S.A.     Votorantim Celulose e Papel S.A.

 

/s/ RICHARD ALLEN O’LEARY

   

/s/ JORGE MAXIMO PACHECO MATTE

International Paper Investments     International Paper Investments (Holland)
B.V.     (Holland) B.V.

 

Witnesses:     1.  

/s/ Karen Tenan Barioni

    2.  

/s/

Name: Karen Tenan Barioni     Name: ID:     ID:

 

15